PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1560


In Re:    CONSTRUCTION SUPERVISION SERVICES, INC.,

                 Debtor.

------------------------------

BRANCH BANKING & TRUST COMPANY,

                 Creditor - Appellant,

            v.

CONSTRUCTION SUPERVISION SERVICES, INC.,

                 Debtor – Appellee,

HANSON AGGREGATES SOUTHEAST, LLC; COUCH OIL COMPANY OF
DURHAM, INC.; R.W. MOORE EQUIPMENT CO.; H.D. SUPPLY
WATERWORKS, LTD; WATER WORKS SUPPLY, INC.; MSC WATERWORKS,
INC.; GREGORY POOLE EQUIPMENT COMPANY; THOMAS CONCRETE OF
CAROLINA, INC.; THE JOHN R. MCADAMS COMPANY, INCORPORATED,

                 Creditors - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:12−cv−00533−BO; 8:12-bk-00569-RDD)


Argued:    January 28, 2014                 Decided:   May 22, 2014


Before KING, SHEDD, and WYNN, Circuit Judges.
Affirmed by published opinion. Judge Wynn wrote the opinion, in
which Judge King and Judge Shedd joined.


ARGUED: Nicholas C. Brown, HOWARD, STALLINGS, FROM & HUTSON,
P.A., Raleigh, North Carolina, for Appellant.       William John
Wolf, BUGG & WOLF, PA, Durham, North Carolina, for Appellees.
ON BRIEF: Joseph H. Stallings, James B. Angell, Russell W.
Johnson, HOWARD, STALLINGS, FROM & HUTSON, P.A., for Appellant.
Ethan J. Fleischer, BUGG & WOLF, PA, Durham, North Carolina, for
Appellees Hanson Aggregates Southeast, LLC, Couch Oil Company of
Durham, Inc., and R.W. Moore Equipment Co.     Paul A. Sheridan,
Nancy E. Hannah, HANNAH SHERIDAN LOUGHRIDGE & COCHRAN, LLP,
Raleigh, North Carolina, for Appellees H.D. Supply Waterworks,
LTD, Water Works Supply, Inc., Gregory Poole Equipment Company,
Thomas Concrete of Carolina, Inc., and The John R. McAdams
Company, Incorporated.




                               2
WYNN, Circuit Judge:

       Generally, after a debtor files a bankruptcy petition, 11

U.S.C.      §    362(a)(4)        provides      for     an     automatic         stay    of    any

attempts by creditors to collect on their claims against the

debtor.          But     exceptions       exist,      including       an   exception       under

Section 362(b)(3) for “any act to perfect, or to maintain or

continue        the     perfection       of,    an    interest       in    property       to   the

extent that the trustee’s rights and powers are subject to such

perfection under [11 U.S.C. § 546(b).]”                            11 U.S.C. § 362(b)(3).

In essence, Section 362(b)(3) provides an exception for those

with     an     interest        in     property       that    predates      the    bankruptcy

petition but is not yet perfected at the time the debtor files

for bankruptcy if, in the absence of the bankruptcy filing, the

perfected        interest        would    be    effective      against       a    third    party

acquiring rights prior to that perfection.

       At       the     heart     of     this   appeal        is    whether       construction

subcontractors entitled to a lien on funds under North Carolina

law had an interest in property when the debtor contractor filed

for bankruptcy, by which time the subcontractors had not yet

served notice of, and thereby perfected, their liens.                               A careful

review leads us to conclude that the answer is yes.                               And because

there is no dispute that the other criteria of the applicable

bankruptcy        stay        exception     have      been    met,    we    hold        that   the

bankruptcy            court     and    district       court    correctly         allowed       the

                                                  3
subcontractors to serve notice of, and thereby perfect, their

liens post-petition.



                                          I.

       Debtor Construction Supervision Services (“CSS”), a full-

service      construction      company,    filed     a     Chapter     11     bankruptcy

petition in January 2012.             CSS, acting as general contractor or

as a first tier subcontractor, placed orders with the Creditor

Appellee       Subcontractors        (named    in    the       case    caption)       (the

“Subcontractors”).          These first tier and second tier suppliers

in turn provided CSS with materials such as stone, concrete, and

fuel    to     run    equipment.        The    Subcontractors          delivered      the

requested materials to CSS on an open account, later invoicing

CSS for the amounts owed them.

       After        CSS’s     January     2012      bankruptcy          filing,        the

Subcontractors sought to serve notice of, and thereby perfect,

liens on funds others owed CSS.                  Specifically, they asked the

bankruptcy court to clarify the extent of the stay to determine

whether      their    post-petition     notice      and    perfection         would   fall

within the stay’s ambit.

       Branch Banking & Trust Company (“BB&T”), which had lent CSS

over one million dollars, secured by, among other things, CSS’s

accounts      and    real   property,     objected        to   the    Subcontractors’

post-petition        notice    and    perfection.          BB&T      argued    that    the

                                          4
Subcontractors lacked an interest in property because they had

not yet served notice of, and thereby perfected, their liens by

the time CSS filed its bankruptcy petition.                       The Subcontractors

maintained that the stay did not block them from noticing and

perfecting    post-petition      because       doing    so    fell    under     a     stay

exception     for     property     interests       that       predate       bankruptcy

petitions,     the    post-petition      perfection          of     which     would     be

effective against third parties who acquired a pre-perfection

interest.

      The    bankruptcy     court      acknowledged          that     there     existed

opinions from its own district (the Eastern District of North

Carolina) in BB&T’s favor.             In re Constr. Supervision Servs.,

Inc., 12-00569-8-RDD, 2012 WL 892217, at *1 (Bankr. E.D.N.C.

Mar. 14, 2012).        But the bankruptcy court disagreed with those

decisions      and     ruled     against        BB&T,        holding        that       the

Subcontractors had an interest in property upon delivery of the

materials     and     equipment,       i.e.,     before        lien     notice         and

perfection.     Id. at *2-4.           And because all other requirements

for   the    pertinent    stay    exception      were     concededly          met,    the

Subcontractors were not stayed from noticing, i.e., perfecting

their liens.    Id.

      BB&T   appealed     to    the    district    court,          which,     like    the

bankruptcy    court,     held   that    Creditor       Appellees’      post-petition

notice and perfection of their statutory claim of lien on funds

                                         5
constituted     a    permitted         exception         to       the    bankruptcy        code’s

automatic    stay.        BB&T    further            appealed      to    this    Court,     which

reviews the legal issues at stake here de novo.                                  See, e.g., In

re Quigley, 673 F.3d 269, 271 (4th Cir. 2012).



                                              II.

       On    appeal,      BB&T     primarily            contends         that     because     the

Subcontractors failed to notice their liens on funds before CSS

filed for bankruptcy, the Subcontractors lacked an interest in

property at the time CSS filed its petition.                            We disagree.

                                                 A.

      Upon   the     filing       of    a     Chapter        11     bankruptcy       petition,

creditors are automatically stayed from attempting to collect on

claims against the debtor.                   In other words, the stay protects

the bankruptcy estate from dismemberment via a creditor race to

the   courthouse     in    favor       of    a    systematic        and        equitable    asset

distribution.         See,       e.g.,       Safety-Kleen,              Inc.    (Pinewood)     v.

Wyche, 274 F.3d 846, 864 (4th Cir. 2001) (“A chief purpose of

the   automatic     stay     is    to       allow      for    a    systematic,       equitable

liquidation proceeding by avoiding a chaotic and uncontrolled

scramble for the debtor’s assets in a variety of uncoordinated

proceedings    in    different         courts.”         (quotation         marks    omitted)).

Bankruptcy Code Section 362 describes the scope of the stay,

listing what does, and does not, fall within its ambit.                                Amongst

                                                 6
those things the stay bars are “any act[s] to create, perfect,

or    enforce    any       lien    against      property          of    the        estate[.]”          11

U.S.C. § 362(a)(4).

       As     with     most       things,      exceptions              to     the     stay       exist.

Crucially for this case, Section 362(b)(3) provides an exception

for    “any     act       to    perfect,       or       to    maintain        or     continue         the

perfection of, an interest in property to the extent that the

trustee’s rights and powers are subject to such perfection under

section 546(b) . . . .”                11 U.S.C. § 362(b)(3).

       Section 546(b), in turn, subjects the bankruptcy trustee’s

rights and powers to generally applicable laws that “permit[]

perfection of an interest in property to be effective against an

entity that acquires rights in such property before the date of

perfection . . . .”                    11 U.S.C. § 546(b).                       In other words,

Section       546(b)           “protect[s],             in     spite        of      the        surprise

intervention         of    a    bankruptcy          petition,       those          whom    State      law

protects by allowing them to perfect their liens or interests as

of    an    effective          date     that    is           earlier        than     the       date   of

perfection.”          S. Rep. 95-989, 86, 1978 U.S.C.C.A.N. 5787, 5872.

See also In re Maryland Glass Corp., 723 F.2d 1138, 1141 (4th

Cir. 1983) (“‘[T]he intervention of a petition . . . should not

cut off an interest holder’s opportunity to perfect where the

interest       holder          could    have            perfected       against           an     entity

subsequently acquiring rights in the property if bankruptcy had

                                                    7
not intervened.’” (quoting 4 Collier on Bankruptcy § 546.03[2],

at 546-48 (15th ed. 1983))).

      Both    Section     362(b)(3)    and    Section       546(b)    refer   to    “an

interest in property”—the phrase on which this appeal turns.                            If

the Subcontractors had an “interest in property” when CSS filed

for   bankruptcy,        the   parties   agree       that     the     Subcontractors

fulfill all of the other Section 362(b)(3) exception criteria

and may thus notice and perfect their interests post-petition.

      To determine whether the Subcontractors had an interest in

property, we must consider what “interest in property” means.

In doing so, we look first to the plain language of the term,

which Congress failed to define.              We may consult dictionaries to

get at its “‘plain or common meaning.’”                   Blakely v. Wards, 738
F.3d 607, 611 (4th Cir. 2013) (en banc) (quoting Nat’l Coal. for

Students with Disabilities Educ. & Legal Def. Fund v. Allen, 152
F.3d 283, 289 (4th Cir. 1998)).

      According     to     Black’s    Law      Dictionary,       an    interest         in

property is “[a] legal share in something; all or part of a

legal or equitable claim to or right in property.”                       Black’s Law

Dictionary 816 (7th ed. 1999).           The American Heritage Dictionary

defines      interest     as   a    “right,     claim,      or   legal     share[.]”

American Heritage Dictionary 914 (5th ed. 2011).                      And the Oxford

English   Dictionary       Online    defines    it   as     “legal    concern      in    a

thing; esp. right or title to property, or to some of the uses

                                         8
or benefits pertaining to property.”                     Oxford English Dictionary

Online,                                      available                                        at

http://www.oed.com/view/Entry/97735?rskey=rk3c1C&result=1&isAdva

nced=false#eid (last visited April 21, 2014).

       This    Court       has   already      made    plain    that      the    broad    term

“interest in property” encompasses more than just liens.                                In re

Maryland Glass Corp., 723 F.2d at 1141–42 (stating that “section

546(b) speaks of an ‘interest in property’ and does not limit

its    scope    to     ‘liens’”      and      holding    that,       under      local    law,

government had an interest in land for tax purposes, the absence

of    perfected      liens       notwithstanding).            We   are    not     the    only

circuit court to have done so.                     See, e.g., In re 229 Main St.

Ltd.   P’ship,       262 F.3d 1,   7    (1st    Cir.    2001)      (“We    hold    that

‘interest in property,’ as that term is used in 11 U.S.C. §

362(b)(3),      is     unequivalent          to,   and   broader       than,      the    term

‘lien.’”); In re AR Accessories Grp., Inc., 345 F.3d 454, 459

n.4 (7th Cir. 2003) (calling a wage lien “a mechanism for . . .

enforcement of a preexisting right” that does not “create any

new interest within the meaning of 11 U.S.C. § 546(b)”).

       That    courts       have   differentiated        between       “interests”           and

“liens”   makes      sense—because,           while   they     are    closely      related,

they are logically distinct from one another.                            Specifically, a

lien secures an interest that already exists.                         See, e.g., In re

AR    Accessories, 345 F.3d    at    458-59    (describing           lien     as   “a

                                               9
mechanism for . . . enforcement of a preexisting right”); 51 Am.

Jur. 2d Liens § 2 (2014) (“A lien is a cause of action, a remedy

. . ., or a method by which to enforce an underlying claim.

That is, a lien is part and parcel of the underlying claim, the

former      existing          only    because         of     the     latter.”        (footnotes

omitted)).          Indeed, BB&T essentially concedes as much when it

notes that “Chapter 44A provide[s] certain remedies . . . to

laborers      and       materialmen        who   furnished         services    or     materials

toward      the    improvement        of    real      property[,]”       “includ[ing]           the

right to obtain a lien on funds . . . .”                         Appellant’s Br. at 21.

       We    find       the    Seventh       Circuit’s          analysis      in    In     re    AR

Accessories particularly illuminating.                          In that case, state law

provided      a     government        agency      with      a   statutory      lien       on    the

property of an employer that failed to pay its employees for

services rendered. 345 F.3d at 458.             Per statute, the lien took

effect      only     upon      the    agency’s         filing       a   verified         petition

claiming the lien.               Id. at 456-57.                 Despite the absence of

express statutory language to that effect, the Seventh Circuit

held   that       the    effective      date     of    the      lien    in   the     employer’s

property      was       when    the    employees           performed     the       last    unpaid

services.         Id. at 459 n.4.            The Seventh Circuit noted that the

filing of the lien petition merely provided notice of the claim

on   the    employer’s         property      for      unpaid       services    but        did   not



                                                 10
“create      any        new    interest”     in    property    for    Section    546(b)

purposes.         Id.

       Similarly,             here,     we     must      determine     whether         the

Subcontractors had an interest in property despite their not yet

having served noticed of, i.e., perfected, liens under North

Carolina law prior to CSS’s filing for bankruptcy.                       To determine

when the Subcontractors’ interests in the funds arose, we must

turn to the pertinent North Carolina laws.

                                              B.

       The North Carolina Constitution mandates that the General

Assembly      “shall          provide   by   proper   legislation     for     giving    to

mechanics and laborers an adequate lien on the subject-matter of

their labor.”            N.C. Const. art. X, § 3.           To this end, the North

Carolina legislature has enacted laws codified in Chapter 44A of

North Carolina’s General Statutes.

       The main statute at issue in this appeal is Section 44A-18,

titled “Grant of lien upon funds; subrogation; perfection[.]”

N.C.       Gen.    Stat.        § 44A-18     (2012). 1        Under    this     law,     a

subcontractor “is entitled to a lien upon funds owed to the

contractor with whom the . . . subcontractor dealt arising out

       1
       As discussed in more detail below, Section 44A-18 was
amended in 2012, effective January 2013—hence the specification
of the date.    It is undisputed that the 2012 version of the
statute, and not the 2013 version, is the operative law for this
case.



                                              11
of the improvements on which the . . . subcontractor worked or

furnished materials.”   O & M Indus. v. Smith Eng’g Co., 624
S.E.2d 345, 348 (N.C. 2006).   Specifically, the statute states:

     Upon compliance with this Article:

     (1) A first tier subcontractor who furnished labor,
     materials, or rental equipment at the site of the
     improvement shall be entitled to a lien upon funds
     that are owed to the contractor with whom the first
     tier subcontractor dealt and that arise out of the
     improvement on which the first tier subcontractor
     worked or furnished materials.

     (2) A second tier subcontractor who furnished labor,
     materials, or rental equipment at the site of the
     improvement shall be entitled to a lien upon funds
     that are owed to the first tier subcontractor with
     whom the second tier subcontractor dealt and that
     arise out of the improvement on which the second tier
     subcontractor worked or furnished materials. A second
     tier subcontractor, to the extent of the second tier
     subcontractor’s lien provided in this subdivision,
     shall also be entitled to be subrogated to the lien of
     the first tier subcontractor with whom the second tier
     contractor dealt provided for in subdivision (1) of
     this section and shall be entitled to perfect it by
     notice of claim of lien upon funds to the extent of
     the claim.

     * * *

     (5) The liens upon funds granted under this section
     shall secure amounts earned by the lien claimant as a
     result of having furnished labor, materials, or rental
     equipment at the site of the improvement under the
     contract to improve real property, including interest
     at the legal rate provided in G.S. 24-5, whether or
     not   such  amounts are   due   and  whether   or  not
     performance or delivery is complete.     In the event
     insufficient funds are retained to satisfy all lien
     claimants, subcontractor lien claimants may recover
     the interest due under this subdivision on a pro rata
     basis, but in no event shall interest due under this


                                12
       subdivision increase       the    liability     of    the    obligor
       under G.S. 44A-20.

       (6) A lien upon funds granted under this section is
       perfected upon the giving of notice of claim of lien
       upon funds in writing to the obligor as provided in
       G.S. 44A-19 and shall be effective upon the obligor’s
       receipt of the notice.    The subrogation rights of a
       first, second, or third tier subcontractor to the
       claim of lien on real property of the contractor
       created by Part 1 of Article 2 of this Chapter are
       perfected as provided in G.S. 44A-23.

N.C. Gen. Stat. § 44A-18 (emphasis added). 2

       Section     44A-18’s   text   makes    plain    that    it    secures   an

interest that already exists.            It states that a lien on funds

created “under this section shall secure amounts earned by the

lien claimant as a result of having furnished labor, materials,

or rental equipment at the site of the improvement under the

contract to improve real property . . . .”                    N.C. Gen. Stat.

§ 44A-18(5).

       Further, a subcontractor’s entitlement to a lien on funds

arises upon delivery of the materials and equipment:                  “For this

entitlement, he need only show that the materials were delivered

to the site of the improvement.”             Contract Steel Sales, Inc. v.

Freedom Const. Co., 362 S.E.2d 547, 551 (N.C. 1987).                   See also

N.C.       Gen.   Stat.   § 44A-18(1)   (“A    .   .   .    subcontractor      who

furnished labor, materials, or rental equipment at the site of

       2
       Because the Subcontractors in this case are all first or
second tier subcontractors, we need not look further down the
chain.


                                        13
the improvement shall be entitled to a lien upon funds that are

owed to the contractor . . . .”).             And North Carolina’s Section

44A-18 is, apparently, no anomaly with such timing:

       Under most mechanics lien statutes, a supplier of
       labor or materials to a construction site enjoys an
       inchoate lien which arises at the commencement of work
       on the project. To preserve their lien rights, unpaid
       mechanics and materialmen must file a notice of lien .
       . . . When these perfection steps are taken, the
       claimant’s lien rights ‘vest’ and relate back to the
       commencement of work.   By Section 546(b), the trustee
       has no right to avoid what would otherwise be an
       unperfected lien.

Thomas G. Kelch & Michael K. Slattery, Real Property Issues In

Bankruptcy 4-17-18 (West 1999).

       In   2012,   the   North   Carolina    legislature      amended      Section

44A-18 with language intended to make clear that a subcontractor

is entitled to a lien on funds as soon as construction materials

are delivered:       “A lien upon funds granted under this section

arises, attaches, and is effective immediately upon the first

furnishing of labor, materials, or rental equipment at the site

of the improvement by a subcontractor.”            N.C. Gen. Stat. § 44A-

18(f) (2013).        This amendment, effective as of January 2013,

does    not   control     here.      But     because    the        North   Carolina

legislature deemed it a clarifying amendment, we nevertheless

find it instructive.        Cf. Brown v. Thompson, 374 F.3d 253, 259-

60 (4th Cir. 2004) (recognizing that a legislature may amend a

statute       “to     clarify      existing      law,         to      correct     a


                                      14
misinterpretation,           or   to    overrule      wrongly      decided       cases”    and

noting     that      to   determine      whether       an    amendment         clarifies   or

changes existing law, courts “look[] to statements of intent

made by the legislature that enacted the amendment” and “accord

great weight” to “subsequent legislation declaring the intent of

an earlier statute” (quotation marks and citations omitted)).

With the amendment, the North Carolina legislature sought to

“[c]larif[y]         when    certain     subcontractor         lien      claims    arise   to

prevent loss of subcontractor lien rights under bankruptcy court

interpretation of [the] current statutory language.”                               Research

Div.     of    the    N.C.     Gen.      Assembly,      Summaries         of    Substantive

Ratified Legislation 25 (2012).                     See also Legislative Research

Commission’s Mechanics Lien on Real Property Committee, Report

to   the      2012   Session      of    the    2011    General      Assembly       of   North

Carolina 11 (2012) (“The Committee recommends the changes . . .

to     address       problems          under    the     current          law,     including

subcontractor         claims      of    lien    upon    funds      being       impaired    by

decisions of federal bankruptcy courts interpreting current law

. . . .”).

       The     bankruptcy      court      decisions         that   the    North    Carolina

legislature sought to neuter with its clarifying amendment were

In re Mammoth Grading, Inc., No. 09-01286-8-ATS (Bankr. E.D.N.C.

July 31, 2009); In re Harrelson Utilities, Inc., No. 09–02815–8–

ATS, 2009 WL 2382570 (Bankr. E.D.N.C. July 30, 2009); and In re

                                               15
Shearin    Family    Investments,      LLC,    No.    08–07082–8–JRL,    2009 WL
1076818    (Bankr.    E.D.N.C.   Apr.        17,   2009).      “Prior   to   these

decisions, it was . . . commonly accepted practice that a lien

on funds was an inchoate right, arising at the time funds became

owed to the obligee.”          North Carolina Construction Law § 3:78

(2013).     But in those decisions, the bankruptcy court appears to

have conflated the lien with the underlying interest it secures.

See, e.g., In re Shearin Family Invs., 2009 WL 1076818, at *2.

The bankruptcy court somehow read the future tense into the word

“shall.”    Id. (“[T]he statute creating the lien, N.C.G.S. § 44A–

18(1),     is   written   in     the     future       tense:   ‘A   first     lien

subcontractor . . . shall be entitled to a lien upon funds which

are owed to the contractor. . . .’”).                  And then the bankruptcy

court held that the notice of claim of lien not only perfects

but actually creates the interest.                   Id.    With its clarifying

amendment, the North Carolina legislature expressly sought to

correct what it clearly viewed to be misinterpretations of state

law.

                                        C.

       Now turning to the case before us, the parties agree that

the only live issue on appeal is whether the Subcontractors had

an interest in property when CSS filed for bankruptcy.                          The

bankruptcy court and district court both held that they did, and

we agree.

                                        16
       As we have already explained, an interest in property is

broad and covers more than simply liens, which serve to secure a

pre-existing interest.             See, e.g., In re Maryland Glass Corp.,
723 F.2d     at    1141–42.            There           is    no     dispute        that      the

Subcontractors delivered materials and equipment to CSS for its

building      work   before       CSS    filed      for       bankruptcy.          Under       North

Carolina      law,    the    Subcontractors              became      entitled        to   a    lien

securing      the    funds    earned      “as       a    result      of     having    furnished

labor, materials, or rental equipment . . . .”                                  N.C. Gen. Stat.

§    44A-18(5).       And    the    Subcontractors’              entitlement         to    a   lien

arose upon delivery of the materials and equipment.                                  See, e.g.,

Contract Steel Sales, 362 S.E.2d at 551 (“For this entitlement,

he need only show that the materials were delivered to the site

of    the     improvement.”).             We        therefore          conclude       that      the

Subcontractors had an interest in property when CSS filed its

bankruptcy petition.

       BB&T     counters          that     any           rights        or       interests       the

Subcontractors        had    at    the    time          CSS    filed      its    petition       were

“inchoate” and meaningless until noticed and thereby perfected.

No doubt, an entitlement to a lien under Section 44A-18 may be

lost if not noticed and perfected as prescribed.                                  BB&T focuses

on the fact that without a perfected lien, the subject funds

could be “extinguished” or “diluted.”                           Appellant’s Br. at 52.



                                               17
But just because an entitlement, right, or “interest” may be

lost does not mean that it therefore fails to exist.

     BB&T    also    places   heavy       emphasis      on    the    phrase     “[u]pon

compliance with this Article” set out at the top of Section 44A-

18 before the statute’s enumerated subsections.                           According to

BB&T, that phrase must mean that no interest exists unless the

statutory notice and perfection requirements have been met.                           We

freely admit that the purpose of the phrase “[u]pon compliance

with this Article” is less than clear.                  But if the law requires

no more than delivery for entitlement to a lien to arise—and

that is precisely what we have just held—then delivery is all

that is required to be in “compliance with this Article” for

purposes of being entitled to a lien.                  Further, North Carolina’s

legislature removed the phrase in its 2012 clarifying amendment.

Clearly, it did not view that phrase as important to, much less

determinative of, when interests in property arise under Section

44A-18.

     In sum, we hold that the Subcontractors had an interest in

property at the time CSS filed its bankruptcy petition.                               The

parties agree that all other conditions for Section 362(b)(3)’s

bankruptcy    stay    exception         for    “any    act    to    perfect,     or    to

maintain     or    continue       the    perfection         of,     an    interest    in

property,”    11    U.S.C.    §    362(b)(3),         are    met.        We,   like   the

bankruptcy court and district court, thus hold that the Section

                                          18
362(b)(3) exception applies and that the Subcontractors are not

barred by the bankruptcy stay from noticing, i.e., perfecting,

their extant interest in property post-petition. 3



                               III.

     For the foregoing reasons, the district court’s affirmance

of the bankruptcy court’s order is

                                                       AFFIRMED.




     3
       BB&T also claimed that the Subcontractors are precluded
from asserting subrogated lien rights on real property under
N.C. Gen. Stat. § 44A-23.     BB&T noted that these rights are
“contingent on the giving of notice of claim of lien upon funds”
under Section 44A-18, analyzed in detail above. Appellant’s Br.
at 55. BB&T claimed that the Subcontractors “are not permitted
by an exception to the automatic stay to assert, postpetition,
Subrogated Lien Rights against the obligor’s real property
because they are stayed from serving the notice of claim of lien
upon funds.”      Id.    But as we have already held, the
Subcontractors may indeed notice, post-petition, their claim of
lien on funds.     This related argument therefore necessarily
fails.


                                19